         Case 2:20-cv-00238-MJH Document 17-1 Filed 03/11/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CITIZENS SECURITIES, INC.,
            Plaintiff,

                       vs.                              C.A. No. 2:20-cv-00238-MJH

 JOHN P. DAVITT, IV,
            Defendant.


                  CONSENT ORDER FOR PRELIMINARY INJUNCTION

        AND NOW, this 12
                      __ day of March, 2020, upon consideration of Plaintiff Citizens

Sec ri ies, Inc. s ( Ci i ens ) Mo ion for Temporar Res raining Order and Preliminar

Injunction (Docket No. 6), and it being on the consent of the parties, it is hereby ORDERED

that:

        1.      Defendant John P. Davitt, IV, and all persons or entities acting in concert with him,

or on his behalf, is hereby restrained and enjoined:

             a. From directly or indirectly soliciting, by mail, phone, personal meeting or in any

                other manner, the retail securities brokerage, investment advisory or insurance

                business of any client whose name became known to Mr. Davitt as a direct or

                indirect result of his employment with Citizens, which restriction, pursuant to Mr.

                Da i s emplo men agreement, shall expire by its terms on January 6, 2021.

             b. From altering, destroying (except as provided in Paragraph 2 below), using,

                disclosing or transmitting information (except as provided in Paragraph 2 below)

                obtained from the records of Citizens, including, but not limited to, the names,

                addresses, and financial information of clients and prospects; and
        Case 2:20-cv-00238-MJH Document 17-1 Filed 03/11/20 Page 2 of 3



            c. From in en ionall al ering an of Mr. Da i s comp er and elec ronic de ices

               (except as provided in Paragraph 2 below), including desktops, laptops and smart

               phone or mobile devices or other computers (collec i el , comp er and elec ronic

               de ices ) pending further order of this Court and/or an arbitration panel properly

               constituted by the Financial Industry Regulatory Authori         ( FINRA ), or b

               agreement of the parties.

       2.      Mr. Davitt shall immediately cease using and will return, within 24 hours of entry

of a temporary restraining order, all original Citizens records and reproductions thereof, whether

in paper, electronic, or other form. To the extent that Mr. Davitt has any information regarding

Citizens clients on his computer and electronic devices, or any Citizens records of any sort on his

computer and electronic devices, he shall preserve such evidence for use in the case, provide it to

his counsel, and then delete it from his computer and electronic devices; and

       3.      Mr. Davitt shall fully disclose a list of every Citizens client that he has contacted

(by mail, telephone, or otherwise) that became known to him as a direct or indirect result of his

employment with Citizens, including the manner in which said client was contacted.

       4.      Mr. Davitt represents and warrants that he has conducted a diligent search of his

records and is no in possession of an of Plain iff s records, b t if any such records are

subsequently discovered, Mr. Davitt shall return to Plaintiff any and all such discovered records,

and any copies and/or other reproductions thereof in whatever form, within twenty-four (24) hours

of his discovery thereof.

   5. 5.       Citizens shall not be obligated to post a bond.




                                                 2
            Case 2:20-cv-00238-MJH Document 17-1 Filed 03/11/20 Page 3 of 3



        Defendant denies any violation of the employment agreement at issue in this matter, and

nothing in this Order shall be deemed an admission of wrongdoing or violation of the terms of the

employment agreement between the parties, and nothing in this Order shall be deemed a waiver of

any potential applicable defenses by Defendant, either in this Court or before any FINRA

arbitration panel. The parties reserve all rights, claims and defenses with regard to all matters in

this action not specifically addressed herein.

/s/ Geoffrey W. Millsom                              /s/ Trisha R. Hudkins
Geoffrey W. Millsom, Esq.                            Trisha R. Hudkins, Esq.
Counsel for Plaintiff                                Counsel for Defendant




                                                     BY THE COURT:


                                                     ________________________________
                                                     Hon. Marilyn J. Horan, U.S.D.J
                                                     United States District Court for the
                                                     Eastern District of Pennsylvania




                                                 3
999087.v2
